DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system claim 8 and product claim 15.  Claim 1 recites the limitations of requiring second method of authentication at an ATM when a request transaction is suspicious (per predefined criteria).  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving a transfer request (from client device), determining the amount exceeds a threshold, (if exceeds threshold) identifying an ATM for user to authenticate the transaction, – specifically, the claim recites “receiving a transfer request… the transfer request comprising an originating account, a target account, and a monetary amount to be transferred from the originating account to the target account… determining… that the monetary amount specified in the transfer request exceeds a threshold amount; based on the determining, initiating… an authentication process to verify the transfer request, … identify a current location of the client device… identifying an automated teller machine (ATM) proximate to the client device based on the current location of the client device; and prompting a user of the client device to authenticate the transfer request at the identified ATM by transferring a message to the client device for displayed thereon; receiving…  an authentication attempt of the user; determining… that the authentication attempt is valid; and based on determining that the authentication attempt is valid, processing… the transfer request initiated at the client device”, recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
The “server system”, “network”, “client device”, “geolocation module of the client device”, and “automated teller machine”,  in claim 1; the additional technical element of “processor” and “memory”  in claim 8; and the additional technical element of “non-transitory computer readable medium” and “computing system” in claim 15, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as server system, client device, geolocation module of the client device, computing system, and processor; a communication device such as network; and a storage unit such as memory,  non-transitory computer readable medium.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.   Dependent claims 10 and 17 disclose the additional element of “a database”, which is a part of a computer system that is being used as a tool to perform the abstract idea. The other dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cai (20070203835) in view of Kobres (20130124411) and Wen (20150178726).
Regarding claim 1, Cai discloses  
a method of authenticating a transfer request, comprising: receiving, by a server system over a network, a transfer request from a client device, the transfer request comprising an originating account, a target account, and a monetary amount to be transferred from the originating account to the target account
([0005] The server communicates with a financial network. The services that can be offered include the withdrawal of cash, the deposit of cash or a check, or the transfer of funds from, to or between prepaid accounts, postpaid accounts, bank card accounts and credit card accounts).

determining, by the server system, that the monetary amount specified in the transfer request exceeds a threshold amount
([0016] The application server and the payment server verify the subscriber input request data including a check with the customer's bank 42 to see if the customer's account has an adequate balance to meet the cash withdrawal request (action block 213). The application server then sends a transaction query to the bank 44 connected to the identified ATM (action block 215)).

based on the determining, initiating, by the server system, an authentication process to verify the transfer request, comprising
([0004] The above problem is substantially alleviated and a contribution is made over the prior art in accordance with this invention wherein a customer identifies an ATM and transmits information concerning a transaction to a telephony service provider network via a wireless telephone; the telephony service provider network communicates with a financial network for accomplishing the financial transaction. The customer can use a wireless device to perform financial transactions using telephony accounts, control withdrawal of cash from his/her prepaid account; with an interface between the telephone network and financial network, the ATM can provide cash withdraw from the prepaid account… Advantageously, using these arrangements the customer can specify an ATM transaction using the wireless device and can receive the type of sophisticated guidance (e.g., menus) made possible through an interaction over the telephony service provider network with a server).

receiving, by the server system over a further network from the ATM, an authentication attempt of the user; determining, by the server system, that the authentication attempt is valid; and
based on determining that the authentication attempt is valid, processing, by the server system, the transfer request initiated at the client device
([0021] The subscriber will have to provide a security pass code for any wireless automated teller transactions. The security pass code could be password keyed in on the wireless device, or finger print, or voice, eye or face recognition by the wireless device or the ATM device. The wireless device or the ATM transport the security pass code to the application server which validate the pass code whether the subscriber is allowed for the wireless automated teller transaction or allowed in this particular ATM location (the application server keeps an authorization mapping table of subscriber ID, pass codes (and types) and ATM location IDs).

Cai does not disclose 
[interfacing with geolocation module of the client device to identify a current location of the client device; identifying an automated teller machine (ATM) proximate to the client device based on the current location of the client device].
Kobres teaches 
[interfacing with geolocation module of the client device to identify a current location of the client device; identifying an automated teller machine (ATM) proximate to the client device based on the current location of the client device] 
([0046] Some other embodiments can include: staging transactions directed to third-parties (family members, kids, etc.); finding a physically closest ATM using GPS information for the mobile device; applying the techniques to other financial transactions such as deposits, or have the ATM send a token as cash to the mobile APP for use as cash on the mobile device, electronic wallet type approach).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Cai to include 
[interfacing with geolocation module of the client device to identify a current location of the client device; identifying an automated teller machine (ATM) proximate to the client device based on the current location of the client device] based on the teaching of Kobres.  
The motivation to combine the feature Wen of with the embodiment of Kobres being to help mobile device users already like to use their mobile apps for everyday life transactions and they will find it natural and convenient to use –  see “[0046]… staging transactions directed to third-parties (family members, kids, etc.); finding a physically closest ATM using GPS information for the mobile device; applying the techniques to other financial transactions such as deposits”.  

Cai also does not disclose 
[prompting a user of the client device to authenticate the transfer request at the identified ATM by transferring a message to the client device for displayed thereon].
Wen teaches 
[prompting a user of the client device to authenticate the transfer request at the identified ATM by transferring a message to the client device for displayed thereon] 
([0037] Upon receiving the payment request sent by the requesting terminal, the server determines whether the payment request satisfies predefined authentication conditions. For example, the authentication condition may be that when the payment amount exceeds a predetermined threshold (e.g., $1000), there is a need for authentication… Other authentication conditions include that the total amount of payment initiated by the requesting terminal exceeds a predefined limit within a predefined time window, the requesting terminal makes the payment request at a location outside a predefined location range, the product being purchased is one from a predefined list of products, the time difference between the previous payment request and the current payment request is longer than a predefined threshold).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Cai to include 
[prompting a user of the client device to authenticate the transfer request at the identified ATM by transferring a message to the client device for displayed thereon] based on the teaching of Wen.  
The motivation to combine the feature Wen of with the embodiment of Cai being to incorporate an authentication requirement based on payment/transfer threshold requested amount to  prevent somebody else for making unauthorized payments and enhance the safety of mobile payments – see “[0041] In sum, the authentication server sends a payment authentication request to an authentication terminal that has been bound to the requesting terminal previously upon receipt of a payment request that meets predefined conditions. The server forwards the payment request to the payment server only after the payment authentication request succeeds at the authentication terminal and rejects the payment request if otherwise. By doing so, the authentication server can prevent a lost mobile terminal from being used by somebody else for making unauthorized payments and enhance the safety of mobile payments.”

Regarding claim 2, Cai discloses  
referencing one or more preferences stored in an account of the user; identifying that the user has specified the ATM as a preferred authentication ATM; and selecting the specified ATM as the ATM to route the user
(1. A method of performing an automated teller machine (ATM) transaction comprising the steps of: identifying a target ATM terminal; transmitting data from a cellular device, said data for identifying said target ATM terminal, specifying a requested ATM transaction, and specifying a customer identification, toward means for accessing an account of said customer; responsive to accessing said account, transmitting a request to a financial institution controlling said ATM terminal; and transmitting a request from said financial institution controlling said ATM terminal to said ATM terminal to complete said requested transaction).

Regarding claim 3, Cai dose not disclose, but Kobres teaches  
identifying address information associated with the user; EAST\176410913.1P2779-US-CON359025-100310 querying a database to identify one or more candidate ATMs proximate to the identified address information; and selecting a candidate ATM of the one or more candidate ATMs as the ATM
([0046] Some other embodiments can include: staging transactions directed to third-parties (family members, kids, etc.); finding a physically closest ATM using GPS information for the mobile device; applying the techniques to other financial transactions such as deposits, or have the ATM send a token as cash to the mobile APP for use as cash on the mobile device, electronic wallet type approach).
The motivation being to help mobile device users already like to use their mobile apps for everyday life transactions and they will find it natural and convenient to use –  see “[0046]… staging transactions directed to third-parties (family members, kids, etc.); finding a physically closest ATM using GPS information for the mobile device; applying the techniques to other financial transactions such as deposits”.  

Regarding claim 4, Cai discloses  
selecting an initial ATM as the ATM based on at least one of a user's preference or address information associated with the user; prompting the client device to share the current location of the client device; 
receiving the current location of the client device; determining that the current location of the client device is outside of a predefined radius centered about a location of the user's preference or the address information associated with the user; 
analyzing one or more locations associated with one or more transactions of the user to generate a confidence factor; determining that the confidence factor is greater than a predetermined threshold; and modifying the initial ATM to an updated ATM proximate to the current location of the client device.  
The examiner notes that this claim requires the generation of a “confidence factor” to determine which ATM location to use.  However, neither the claims nor the specification explain what or how to determine such factor.  Thus, the weighted elements are similar to claim 2. 

Regarding claim 5, Cai discloses  
accessing one or more preferences stored in an account of the user; and identifying the threshold amount as defined by the user
([0016] The application server and the payment server verify the subscriber input request data including a check with the customer's bank 42 to see if the customer's account has an adequate balance to meet the cash withdrawal request (action block 213). The application server then sends a transaction query to the bank 44 connected to the identified ATM (action block 215)).

Regarding claim 6, Cai dose not disclose, but Wen teaches  
defining a time period during which the user is to authenticate the transfer request.  
([0037] Upon receiving the payment request sent by the requesting terminal, the server determines whether the payment request satisfies predefined authentication conditions... Other authentication conditions include that the total amount of payment initiated by the requesting terminal exceeds a predefined limit within a predefined time window… the time difference between the previous payment request and the current payment request is longer than a predefined threshold).
The motivation being to incorporate an authentication requirement based on payment/transfer threshold requested amount to  prevent somebody else for making unauthorized payments and enhance the safety of mobile payments – see “[0041] In sum, the authentication server sends a payment authentication request to an authentication terminal that has been bound to the requesting terminal previously upon receipt of a payment request that meets predefined conditions. The server forwards the payment request to the payment server only after the payment authentication request succeeds at the authentication terminal and rejects the payment request if otherwise. By doing so, the authentication server can prevent a lost mobile terminal from being used by somebody else for making unauthorized payments and enhance the safety of mobile payments.”

Claims 8, 12, and 15 are rejected using the same rationale that was used for the rejection of claim 1.

Claims 9 and 16 are rejected using the same rationale that was used for the rejection of claim 2.

Claim 10 is rejected using the same rationale that was used for the rejection of claim 3.

Claims 11, 17 and 18 are rejected using the same rationale that was used for the rejection of claim 4.

Claims 13 and 20 are rejected using the same rationale that was used for the rejection of claim 6.

Claim 19 is rejected using the same rationale that was used for the rejection of claim 12.


Claims 7 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cai in view of Kobres and Wen, further in view of and Xu (20170352015).
Regarding claim 7, Cai does not disclose 
receiving a video stream that includes video of the user performing the authentication attempt.
Xu teaches 
receiving a video stream that includes video of the user performing the authentication attempt 
([0005] According to an exemplary embodiment of the claimed invention, a method of preventing fraud and theft during automated teller machine (ATM) transactions is disclosed. The method includes recording a video stream using a camera mounted on or near the ATM, the camera being positioned to record the face of a user of the ATM and a background behind the user).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Cai to include 
receiving a video stream that includes video of the user performing the authentication attempt based on the teaching of Xu.  
The motivation to combine the feature of Cai with the embodiment of Xu being to preventing fraud and theft during automated teller machine (ATM) transactions by recording a video stream using a camera mounted on or near the ATM and providing a facial model database containing images – See paragraph 5 “preventing fraud and theft during automated teller machine (ATM) transactions is disclosed. The method includes recording a video stream using a camera mounted on or near the ATM, the camera being positioned to record the face of a user of the ATM and a background behind the user, providing a facial model database containing images of a large number of people taken from different angles, the facial model database containing images of unobscured faces as well as obscured faces, and receiving insertion of a bank card into the ATM”. 

Claim 14 is rejected using the same rationale that was used for the rejection of claim 7.

Response to Arguments
Applicant's arguments filed 7/7/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“35 U.S.C. § 101.. claimed invention is rooted in authentication technology… claims recite a two-factor authentication process for large transfer requests, in which, a user is prompted to navigate to an ATM for a further authentication attempt when a transfer request exceeds a threshold… process cannot be construed as a fundamental economic concept and is instead more akin to a cybersecurity concept,”
the examiner respectfully disagrees.   Both the threshold safeguard and the imposition of the additional authentication step that the user must perform are procedural ideas; they are abstract ideas.  

In response to applicant's argument that: 
“claims integrate the alleged judicial exception into a practical application… initiating… an authentication process to verify the transfer request, comprising… interfacing with geolocation module of the client device to identify a current location of the client device… identifying an automated teller machine (ATM) proximate to the client device based on the current location of the client device… prompting a user of the client device to authenticate the transfer request at the identified ATM by transferring a message to the client device for displayed thereon,”
the examiner respectfully disagrees.   These are business process/steps being carried out by generic computers.  See Claim Rejections - 35 U.S.C. § 101 above.

In response to applicant's argument that: 
“35 U.S.C. § 103… Cai fails to disclose… prompt the user to navigate to an ATM to authenticate him or herself upon determining that a transfer request (initiated at the client device) exceeds some threshold amount,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MARK GAW/
Examiner, Art Unit 3698
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698